Luke, J.
1. “Cumulative evidence to prove an alibi, even if newly discovered, is not cause for a new trial.” Harrison v. State, 83 Ga. 129 (9 S. E. 542); Tipton v. State, 119 Ga. 305 (46 S. E. 436); Hanson v. State, 27 Ga. App. 590 (2) (109 S. E. 523).
(a) Furthermore, in the instant case the affidavits in support of the “newly discovered” witnesses were defective, in that they failed to give the names of their associates. The trial judge, therefore, did not abuse his discretion in refusing to grant a new trial on account of the alleged newly discovered evidence. Ivey v. State, 154 Ga. 63 (6) (113 S. E. 175); Waller v. State, 34 Ga. App. 674 (131 S. E. 95).
2. The evidence authorized the verdict, and, the finding of the jury having been approved by the trial court, and no error of law appearing, this court is without authority to interfere.

Judgment affirmed.


Broyles, C. J., concurs. Bloodworth, J., absent on account of illness.